ACCEPTED
                                                                                              06-14-00223-CR
                                                                                   SIXTH COURT OF APPEALS
                                                                                         TEXARKANA, TEXAS
                                                                                          5/4/2015 9:09:18 AM
                                                                                             DEBBIE AUTREY
                                                                                                       CLERK

                                   No. 06-14-00223-CR

                            IN THE COURT OF APPEALS          FILED IN
                                                      6th COURT OF APPEALS
                                                        TEXARKANA, TEXAS
                     FOR   THE SIXTH APPELLATE DISTRICT
                                                      5/4/2015 9:09:18 AM
                                                          DEBBIE AUTREY
                              TEXARKANA, TEXAS                Clerk


DALE DEWAYNE FISHER                                   APPELLANT

VS

STATE OF TEXAS                                       APPELLEE

     MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT



TO HONORABLE JUDGES OF SAID COURT:

      NOW COMES, the Appellant by and through his Attorney, Tim Cone, and does

hereby move this Honorable Court to grant an extension of time for the purpose of filing

the Appellant’s Brief.

                                             I.

      Judgment was entered with the 115th District Court of Upshur County, Texas, in

Cause Number 16,741 styled The State of Texas vs. Dale Dewayne Fisher, on the 12th

day of November, 2014. The Appellant’s brief is due on May 4, 2015. This is the

Appellant’s third request for an extension of time for the late filing of Appellant’s brief.
      That the Appellant hereby requests an extension of time to file Appellant’s brief

until May 5, 2015, and will hopefully be the last extension we will ask for and as reason

therefore, would show the court as follows: Appellant’s attorney was preparing for jury

trials in the 115th District Court for the two week session beginning April 13, 2015:

State v. Carlos Bunch, Jr., Cause Number 12503; State v. Alton Ray Easley, Jr., Cause

Numbers 16346,16499 and 16647;State v. David Bruce Williams, Cause Number

16580; State v. Mary Ellen Clark, Cause Number 16723; State v. Christopher Alan Ray,

Cause Number 16,784; State v. Kelly Wayne Haney, Cause number 16,881; State v.

Stefoni Elyse Knox, Cause Number 16,854;State v. Jerry Dean Becht, Cause Number

16,907; and State v. Lester Shane Browning, Cause Number 16,875. Further,

Appellant’s attorney was preparing for a jury trial in the 188th District Court of Gregg

County for the week of April 20, 2015, in the case of State v. Saihaine Nijel Freeman,

Cause Number 44140-A. A jury was selected in that case and the case was tried to a

jury that week. Lastly, Appellant’s attorney is in the process of moving his office and

home to another location for the hopefully short time (4-5 months) until he is able to

retire. The move should have been completed by April 17, 2015, and the sale of the

office/home should have completed on May 1, 2015. However, preparing the home for

sale and the office for use took much longer and required much more time and effort

than anticipated. Even though work was done on the home for the weeks leading up to

the proposed closing on May 1, 2015-sometimes well into the evening hours-the
proposed buyer backed out about three hours before closing, with no notice. Appellant’s

attorney has reviewed the record and almost completed the research in the case at bar.

The brief will be ready for submission on May 5, 2015.


.




.

      WHEREFORE, PREMISES CONSIDERED, the undersigned counsel

respectfully prays that the Honorable Court of Appeals extend the time for the filing of

Appellant’s Brief in this cause to the 5th day of May, 2015.



                                      Respectfully Submitted,

                                       /s/Tim Cone

                                       ______________________________
                                       Tim Cone, Attorney At Law
                                       State Bar N. 04660350
                                       P.O. Box 413
                                       Gilmer, Texas 75644
                                       903-725-6270
                                        e-mail: timcone6@aol.com



                            CERTIFICATE OF SERVICE

     This is to certify that a true and correct copy of the above and foregoing
Appellant’s Motion for Extension of Time to File Brief has been served to Natalie
Miller, Assistant Criminal District Attorney for Upshur County, attorney for Appellee,
on this the 4th day of May, 2015.

                                     /s/Tim Cone
                                    _____________________________
                                    Tim Cone, Attorney At Law